Dear Mr. Evans:
This responds to your request for an opinion of this office on behalf of the Village of Clarks.
We have reviewed the property description furnished with your November 5, 1993 letter and find that the 1.29 acre tract described is a portion of an overall 10.29 acre tract of land donated to the State of Louisiana through the Louisiana Military Department on June 4, 1985, for the purpose of establishing a Louisiana National Guard armory unit, armory facility and the necessary installations and structures necessary to their operation.
The donation, acceptance and resolution of the Caldwell Parish Police Jury authorizing the donation are recorded at Register No. 158920, Conveyance Record Book 153, Page 34 on August 7, 1985, in the Office of the Clerk and Ex-Officio Recorder for the Parish of Caldwell.
The donation from the Caldwell Parish Police Jury provides a reversionary clause for failure to use the subject property for military purposes for a period of five (5) consecutive years except in war time.  These same provisions were made a part of the donation from the predecessor in title, the Caldwell Parish Fair Association, when it donated the same property to the Caldwell Parish Police Jury.
Accordingly, it is recommended that a waiver of these provisions be obtained with respect to any property used as the site for a water well and water storage tank, assuming agreement of the Louisiana Military Department to this proposal.
As you have requested, I am attaching a surface and subsurface servitude agreement for your review in connection with the proposed test well and permanent site should the well be successful.
Very truly yours,
                         RICHARD P. IEYOUB Attorney General
                         BY: GARY L. KEYSER, CHIEF Lands and Natural Resources Section
GLK/scp